Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149200                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  _________________________________________                                                         Bridget M. McCormack
                                                                                                          David F. Viviano,
  In re SLATER/WEIMER, Minors.                                                                                        Justices
                                                                    SC: 149200
                                                                    COA: 317132
                                                                    Montcalm CC Family Division:
                                                                    12-000563-NA

  _________________________________________/

         By order of October 28, 2014, the application for leave to appeal the March 25,
  2014 judgment of the Court of Appeals was held in abeyance pending the decision in In
  re Farris (Docket No. 147636). On order of the Court, the application for leave to appeal
  the March 25, 2014 judgment of the Court of Appeals is considered. Because the
  application seeks to appeal a ruling made in connection with this case, which has since
  been closed, it is DISMISSED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2014
           p1202
                                                                               Clerk